47 F.3d 1170
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. SWIGGETT, Plaintiff-Appellant,v.Wayne CLEVENGER, Douglas Price, David "Buck" Townsend, andJohn Huffine, Defendants-Appellees.
No. 93-6443.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1995.

Before:  KENNEDY and SILER, Circuit Judges;  and CHURCHILL, District Judge*.
PER CURIAM.


1
Plaintiff James Swiggett appeals a summary judgment entered on behalf of defendants.  Swiggett accused defendants, prison officials of Hawkins and Greene counties in Tennessee, of numerous violations of various constitutional rights.  The district court found that the plaintiff failed to put forth a genuine issue of the prison officials' deliberate indifference to his constitutionally protected needs.


2
Upon review and consideration of the entire record, briefs of counsel and oral argument, we find that the district court made accurate and detailed findings of fact and carefully analyzed the law.  As we find no error in the district court's judgment, we AFFIRM on the basis of the district court's memorandum and opinion dated October 7, 1993.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation